UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1907



JANET M. DEYERBERG,

                                              Plaintiff - Appellant,

          versus


BOB WOODWARD; TONY KORNHEISER; THE WASHINGTON
POST COMPANY; CHRISTOPHER HITCHENS; VANITY
FAIR MAGAZINE,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-1118-AW)


Submitted:   March 30, 2005                   Decided:   May 17, 2005


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janet M. Deyerberg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Janet M. Deyerberg appeals the district court order

dismissing her 42 U.S.C. § 1983 (2000) action for failing to state

a claim.   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Deyerberg v. Woodward, No. CA-04-1118-AW (D. Md. June 17, 2004).

We deny Deyerberg’s motion for depositions.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -